Title: From George Washington to Major General William Heath, 2 March 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 2d March 1780.
          
          I have been favd with yours of the 20th ulto respecting Capt. Cartwright. I gave it as my opinion upon his personal application that he could not with propriety or expediency be again admitted into the regimental line, but that he might continue with the rank of an Aide de Camp appointed before the Resolve of Congress for the new arrangement of the Army. I am still of the same opinion—and that he is intitled to draw the pay and subsistence allowed to persons of that Rank from the time of his appointment. I am Dear Sir yr most obt Servt
          
            Go: Washington
          
        